REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  During the search of the prior art, Zhu et al. (U.S. PGPub. No. 2012/0053651), Govari (U.S. PGPub. No. 2002/0161306), Kim et al. (U.S. PGPub. No. 2014/0257261), Martens (U.S. PGPub. No. 2010/0030298) and Landis et al. (U.S. PGPub. No. 2006/0195081) were found to be pertinent to the claimed methods. However, the combination of references do not disclose, teach, or suggest, in part, “positioning said catheter tip portion on said His bundle of cardiac tissue, so that the first row of receiving electric poles align along said superior His domain and said second row of receiving poles align along said inferior His domain to determine said HEA [His electrogram alternans]” as required in independent claims 15 and 19.
The prior art generally teaches determining T-wave alternans by preferably positioning the electrodes in the coronary sinus, right atrium and his bundle position (Narayan et al., U.S. PGPub. No. 2004/0059237, [0245]; Rousso et al., U.S. PGPub. No. 2009/0030271, [0006], [0123], [(0125]). However, these references are silent as to positioning the electrodes along the inferior and superior His domain as claimed.
The closest prior art, Zhu only teaches at best, positioning an electrode on a superior portion of His and an electrode on an inferior portion of His to monitor ECG measurement and for delivering pacing voltages thereto ([0168]-[0171]) but is silent as to determining His electrogram alternans. There would be no motivation to substitute each of the electrodes of Zhu with a row of electrodes so that each of the rows of electrodes align along the superior or the inferior HIS domain to determine His electrogram alternans.
Additionally, Zhang et al. (NPL: His Electrogram Alternans Reveal Dual-Wavefront Inputs Into and Longitudinal Dissociation Within the Bundle of His) teaches providing bipolar 
As such, independent claims 15 and 19 are allowed and dependent claims 16-18 and 20-22 are allowed as being dependent on independent claim 15 or 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on June 28, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 14/848,901 which is now a U.S. Pat. No. 1,0383,538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        12/22/2021